            Case 4:18-cv-00356-JM Document 66 Filed 08/25/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


CYNTHIA D’ABADIE                                                   PLAINTIFF

v.                                 Case No. 4:18-cv-00356-JM

PULASKI COUNTY SPECIAL
SCHOOL DISTRICT                                                    DEFENDANT


     RESPONSE TO MOTION FOR PERMISSION TO CONTACT JURORS
                        AFTER VERDICT

       Plaintiff Cynthia D’Abadie, for her response to Defendant’s Motion to Contact Jurors after

Verdict, states the following:

       1.      On August 19, 2020, Defendant filed a Motion for Permission to Contact Jurors

after Verdict. Defendant did not give a reason for contacting the jurors or suggest any questions

that may be asked of the jurors.

       2.      However, after communications with Defendant’s counsel, Plaintiff no longer has

any concerns about the request for contact with the jurors.

       3.      Therefore, Plaintiff does not object to Defendant’s motion.

       WHEREFORE, Plaintiff requests that the Court consider its non-objection to Defendant’s

Motion and grant all other appropriate relief.

                                                 Respectfully submitted,



                                                           Shawn Childs
                                                 Shawn Childs, AR 99058
                                                 Lawrence A. Walker, AR 201204
                                                 John W. Walker, P.A.
                                                 1723 Broadway
                                                 Little Rock, AR 72206

                                                    1
Case 4:18-cv-00356-JM Document 66 Filed 08/25/20 Page 2 of 2



                           501-374-3758
                           501-374-4187
                           schilds@gabrielmail.com
                           lwalker@jwwlawfirm.com




                             2
